Citation Nr: 0330119	
Decision Date: 11/03/03    Archive Date: 11/13/03	

DOCKET NO.  02-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of the aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1952 to September 1956, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that, in the 
Board's opinion, a further examination of the veteran is 
necessary for an equitable disposition of this appeal.  In 
this regard, while the veteran was afforded VA examinations 
in November 2000, those examination reports contain limited 
clinical findings with respect to the impairment of the 
veteran's upper extremities, the extremities used in 
performing most activities of daily living.  For example, the 
peripheral nerves examination contains clinical findings 
pertaining to the strength of the upper extremities, but that 
examination, as well as the other examinations, contain no 
information concerning the range of motion of the upper 
extremities.  Since impairment of the upper extremities is an 
important consideration in determining whether the veteran 
has a factual need for aid and attendance, the Board believes 
that a further examination of the veteran is necessary.  

In addition, as a further preliminary matter, the Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

However, in this case, the record on appeal does not reflect 
that the veteran has been notified of the VCAA, and more 
specifically, that he has been informed of the information or 
evidence necessary to substantiate his claim, as well as the 
evidence the VA would seek to provide and which evidence the 
appellant was to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 
38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error.  Given the guidance from the 
Court, this procedural error must be addressed prior to final 
appellate review.  The Board also notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
This decision will likely have bearing on the notice provided 
to the veteran concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:

1.  The veteran should be afforded an aid 
and attendance examination to determine 
whether the veteran establishes a factual 
need for aid and attendance.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to comment on the degree of 
impairment of the veteran's upper 
extremities, particularly as they relate 
to performing activities of daily living.  
Clinical findings pertaining to range of 
motion and strength of the upper 
extremities should be reported.  The 
examiner should also comment on the 
veteran's ability to dress or undress 
himself, keep himself ordinarily clean 
and presentable, any frequent need of 
adjustment of any special prosthetic or 
orthopedic appliance which by reason of a 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing of 
the back, etc.), an inability to feed 
himself through loss of coordination of 
the upper extremities or through extreme 
weakness, an inability to attend to the 
wants of nature, or incapacity, physical 
or mental which requires care or 
assistance on a regular basis to protect 
a claimant from hazards or dangers 
incident to his daily environment.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file must 
be made available to the examiner for 
review.  

2.  The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claim.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




